UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JAHNI ROBINSON,

                        Plaintiff,
                                              MEMORANDUM AND ORDER
            -against-                         19-CV-1535(JS)(GRB)

COUNTY OF NASSAU,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Jahni Robinson, pro se
                    18-A-1950
                    Cape Vincent Correctional Facility
                    Route 12E
                    Box 739
                    Cape Vincent, New York 13618

For Defendant:          No appearances.

SEYBERT, District Judge:

            By Memorandum and Order dated July 10, 2019 (the “M&O,”

D.E. 17), the Court granted the application of incarcerated pro se

plaintiff   Jahni    Robinson   (“Plaintiff”)    to    proceed   in   forma

pauperis and dismissed his Complaint brought pursuant to 42 U.S.C.

§ 1983 and granted Plaintiff leave to file an Amended Complaint in

accordance with the guidance set forth in the M&O within thirty

(30) days from the date of the M&O.        On August 9, 2019, Plaintiff

timely   filed   a   sparse   document    entitled    “Amended   Complaint”

against Nassau County (“Defendant”).         For the following reasons,

the Amended Complaint is sua sponte DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(i).
                         THE AMENDED COMPLAINT

           Plaintiff’s     sparse   Amended       Complaint     alleges    the

following, in its entirety:1

           On January 3, 2017 I was in Nassau County Jail.
           I was sent to the “E2F” Dorm of the “E-
           building” of the jail. I was jumped at about
           2:30 p.m. and correctional officers were not
           on their post enabling the inmates to assault
           me.   They were in the Bubble (correctional
           office) watching me be assaulted. They came
           in to get me after the inmates stopped.

(Am. Compl. ¶ 6.)   Plaintiff alleges two causes of action, “failure

to protect” and “lack of security” for which he seeks to recover

damages in total sum of $15 million.        (Am. Compl. ¶¶ 7-8.)

                               DISCUSSION

I.    Application of 28 U.S.C. § 1915

           Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint or amended complaint if the

action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant

who   is   immune   from    such    relief.         See    28    U.S.C.     §§

1915(e)(2)(B)(i)-(iii),     1915A(b).       The    Court   is   required    to

dismiss the action as soon as it makes such a determination.               See




1 Excerpts from the Amended Complaint are reproduced here exactly

as they appear in the original. Errors in spelling,
punctuation, and grammar have not been corrected or noted.

                                                  2

id. § 1915A(b).

           Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.      See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004).    However, a complaint or amended complaint

must plead sufficient facts to “state a claim to relief that is

plausible on its face.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570, 127 S. Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).       “A claim

has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”         Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)

(citations omitted).       The plausibility standard requires “more

than a sheer possibility that a defendant has acted unlawfully.”

Id. at 678; accord Wilson v. Merrill Lynch & Co., 671 F.3d 120,

128 (2d Cir. 2011).     While “‘detailed factual allegations’” are

not required, “[a] pleading that offers ‘labels and conclusions’

or ‘a formulaic recitation of the elements of a cause of action

will not do.’”    Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 555).







                                   3

II.   Section 1983

           Section 1983 provides that

           [e]very person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State . . . subjects, or causes
           to be subjected, any citizen of the United
           States . . . to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured . . . .

42 U.S.C. § 1983; accord Rehberg v. Paulk, 566 U.S. 356, 361, 132

S. Ct. 1497, 1501-02, 182 L. Ed. 2d 593 (2012).         To state a claim

under   Section   1983,   a   plaintiff   must   “‘allege   that   (1)   the

challenged conduct was attributable at least in part to a person

who was acting under color of state law and (2) the conduct

deprived the plaintiff of a right guaranteed under the Constitution

of the United States.’”       Rae v. Cty. of Suffolk, 693 F. Supp. 2d

217, 223 (E.D.N.Y. 2010) (quoting Snider v. Dylag, 188 F.3d 51, 53

(2d Cir. 1999)).

           As the Court made clear in the M&O, (see M&O at 5-7), a

municipality such as Nassau County cannot be held liable under §

1983 on a respondeat superior theory.       See Monell v. Dep’t of Soc.

Servs. of N.Y. City, 436 U.S. 658, 691, 98 S. Ct. 2018, 2036, 56

L. Ed. 2d 611 (1978); Roe v. City of Waterbury, 542 F.3d 31, 36

(2d Cir. 2008).      To prevail on a Section 1983 claim against a

municipality, a plaintiff must show “that ‘action pursuant to

                                    4

official     municipal     policy’    caused     the   alleged   constitutional

injury.”     Cash v. Cty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011)

(quoting Connick v. Thompson, 563 U.S. 51, 60, 131 S. Ct. 1350,

1359, 179 L. Ed. 2d 417 (2011)); see also Monell, 436 U.S. at 690-

91.   “[L]ocal governments . . . may be sued for constitutional

deprivations visited pursuant to governmental ‘custom’ even though

such a custom has not received formal approval through the body’s

official decisionmaking channels.”               Monell, 436 U.S. at 690-91

(internal citation omitted).

             To establish the existence of a municipal policy or

custom, the plaintiff must allege: (1) the existence of a formal

policy which is officially endorsed by the municipality, see

Connick, 131 S. Ct. at 1359; (2) actions taken or decisions made

by municipal policymaking officials, i.e., officials with final

decisionmaking authority, which caused the alleged violation of

the plaintiff’s civil rights, see Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 126 (2d Cir. 2004); Jeffes v. Barnes, 208

F.3d 49, 57 (2d Cir. 2000); (3) a practice “so persistent and

widespread as to practically have the force of law,” Connick, 131

S. Ct. at 1359; see also Green v. City of N.Y., 465 F.3d 65, 80

(2d   Cir.   2006),   or    that     “was   so   manifest   as   to    imply   the

constructive    acquiescence       of   senior    policy-making       officials,”

Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004)


                                        5

(internal quotation marks and citations omitted); or (4) that “a

policymaking     official    exhibit[ed]        deliberate    indifference        to

constitutional deprivations caused by subordinates.”                      Cash, 654

F.3d at 334 (internal quotation marks and citations omitted); see

also Okin v. Vill. of Cornwall-on-Hudson Police Dep’t, 577 F.3d

415, 439 (2d Cir. 2009) (A municipal custom may be found when

“‘faced with a pattern of misconduct, [the municipality] does

nothing, compelling the conclusion that [it] has acquiesced in or

tacitly authorized its subordinates’ unlawful actions.’”) (quoting

Reynolds v. Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (second

alteration in original)).

              Here, even affording the pro se Amended Complaint a

liberal construction, there are no factual allegations from which

the Court could reasonably construe a plausible Section 1983 cause

of   action    against    Nassau   County.         Accordingly,         the   Amended

Complaint does not allege a plausible Section 1983 claim and is

thus   DISMISSED    WITHOUT    PREJUDICE        pursuant     to    28    U.S.C.    §§

1915(e)(2)(B)(ii), 1915A(b)(i).

                                   CONCLUSION

              For the reasons set forth above, Plaintiff’s Amended

Complaint--even under the very liberal reading accorded pro se

pleadings--does     not     allege    a       plausible    claim    for       relief.

Accordingly, Plaintiff’s Amended Complaint is sua sponte DISMISSED


                                          6

WITHOUT PREJUDICE for failure to state a claim pursuant to 28

U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is further directed to mail a

copy of this M&O to the pro se Plaintiff and to mark this case

CLOSED.



                                     SO ORDERED.


                                     /s/ JOANNA SEYBERT______
                                     JOANNA SEYBERT, U.S.D.J.

Dated:    October   16 , 2019
          Central Islip, New York





                                 7

